Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 16 line 1: “claim 16, wherein” has been changed to --claim 15, wherein--

Allowable Subject Matter
Claims 1−20 are allowed.
The following is an examiner’s statement of reasons for allowance: see parent application for full discussion of the prior art. US Pat. No. 6,845,939 to Baldwin is considered the nearest prior art. Baldwin teaches an item attachment system for attaching to a satchel, the system having an attachment system frame (tailboom 140); a satchel (payload unit 130) comprising a plurality of external pins (overhanging pedestals 910); a plurality of hooks (cams 920), mechanically attached to the frame (i.e. when engaged, see fig. 9B), each hook comprising a first engagement surface and a second engagement surface (figs. 9A-9B, where the two nubs of each hook comprise the two engagement surfaces). Baldwin fails to teach the particulars of the claimed invention, including electric actuators rotating the hooks between a horizontal and a vertical position, nor would it have been obvious to modify Baldwin, as these hooks are passively rotated and need not be powered.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642